Opinion issued February 26, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00060-CV
                            ———————————
                   HERBERT W. FORTSON, III, Appellant
                                        V.
                  COLLEGE OF THE MAINLAND, Appellee



                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Cause No. 09CV1379


                          MEMORANDUM OPINION

      Appellant has filed a “Notice of Dismissal of Appeal,” which we construe as

a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).        The motion

contains a certificate of service, but does not contain a certificate of conference.
See TEX. R. APP. P. 10.1(a). Ten days have passed, however, and appellee has not

filed a response in opposition. See TEX. R. APP. P. 10.1(b) (providing that court

may determine motion before response is filed), 10.3(a) (providing, in pertinent

part, that court should not hear or determine motion until 10 days after motion was

filed, unless motion states that parties have conferred and that no party opposes

motion). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2